DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4 allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or in combination of render obvious A content delivery server comprising: 
a memory storing computer-readable instructions; and 
one or more processors coupled to the memory, the one or more processors configured to execute the computer-readable instructions to cause the content delivery server to 
receive a request for a HTTP adaptive bitrate streaming segment of a video stream, the HTTP adaptive bitrate streaming segment of the video stream including a series of chunks, each of the chunks including a set of video frames, a first of the chunks being a first Instantaneous Decoder Refresh chunk aligned with a first Instantaneous Decoder Refresh frame in the video stream, and a second of the chunks being a second Instantaneous Decoder Refresh chunk aligned with a second Instantaneous Decoder Refresh frame in the video stream, the second Instantaneous Decoder Refresh frame being subsequent to the first Instantaneous Decoder Refresh frame in the video stream, 
determine whether the request was received during a first interval or a second interval of an intra period between creation of the first Instantaneous Decoder Refresh chunk and creation of the second Instantaneous Decoder Refresh chunk, the first interval prior to the second interval in the intra period, wherein 2Atty. Dkt. No. 29250P-000218-US U.S. Application No. 15/883,452 
whether the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks between the first Instantaneous Decoder Refresh chunk and the second Instantaneous Decoder Refresh chunk in the series of chunks that have been created at the time of receipt of the request for the HTTP adaptive bitrate streaming segment, 
output the first Instantaneous Decoder Refresh chunk in response to determining that the request was received during the first interval, and 
output the second Instantaneous Decoder Refresh chunk in response to determining that the request was received during the second interval.
Walker et al. (US 20130091251), Lee et al. (US 20160277475), and Brown (US 20090290848) are the closest prior art relating to the applicant’s claimed invention.

Walker teaches a request processing unit configured to receive network requests from client devices, segments comprising an instantaneous decoder refresh (IDR) picture, and inserting an unforced IDR picture into the segments at certain times.  However, Walker does not explicitly teach determining whether the request was received during a first interval or a second interval of an intra period between creation of the first IDR chunk and creation of the second IDR chunk, the first interval prior to the second interval in the intra period, wherein the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks between the first and second IDR chunks in the series of chunks that have been created at the time of receipt of the request, outputting the first IDR chunk in response to determining that the request was received during the first interval and outputting the second IDR chunk in response to determining that the request was received during the second interval.

Lee teaches requesting a new chunk every 4 seconds wherein the data quality upgrading unit may transmit a message for requesting to upgrade the quality of a chunk stored in the receiving buffer during a period between the time at which the new chunks are requested, wherein the request in a period except a period in which a new chunk is requested, and outputting the chunks stored in the receiving buffer, wherein the upgraded chunks were the ones determined to be requested in a different period than the new chunk. However, Lee does not explicitly teach an intra period between creation of the first IDR chunk and creation of the second IDR chunk, wherein the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks between the first and second IDR chunks in the series of chunks that have been created at the time of receipt of the request.

Brown teaches a selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by video segment in the resulting video as compared to the interval of time between generation of video segments. However, Brown does not explicitly teach wherein the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks between the first and second IDR chunks in the series of chunks that have been created at the time of receipt of the request.

With respect to claim 4, the prior art of record fails to disclose singly or in combination of render obvious A content delivery server, comprising: 
a memory storing computer-readable instructions; and 
one or more processors coupled to the memory, the one or more processors configured to execute the computer-readable instructions to cause the content delivery server to 3Atty. Dkt. No. 29250P-000218-US U.S. Application No. 15/883,452 
receive a request for a HTTP adaptive bitrate streaming segment of a video stream, the HTTP adaptive bitrate streaming segment of the video stream including a series of chunks, each of the chunks including a set of video frames, a first of the chunks being a first Instantaneous Decoder Refresh chunk aligned with a first Instantaneous Decoder Refresh frame in the video stream, and a second of the chunks being a second Instantaneous Decoder Refresh chunk aligned with a second Instantaneous Decoder Refresh frame in the video stream, the second Instantaneous Decoder Refresh frame being subsequent to the first Instantaneous Decoder Refresh frame in the video stream, 
determine whether the request was received (i) prior to the creation of the first Instantaneous Decoder Refresh chunk or (ii) during an intra period between creation of the first Instantaneous Decoder Refresh chunk and creation of the second Instantaneous Decoder Refresh chunk, 
output the first Instantaneous Decoder Refresh chunk in response to determining that the request was received prior to the creation of the first Instantaneous Decoder Refresh chunk, 
output the second Instantaneous Decoder Refresh chunk 
output a third chunk of a subsequent HTTP adaptive bitrate streaming segment of the video stream for transmission in response to determining that the request was received after the creation of the second Instantaneous Decoder Refresh chunk, the third chunk being a third Instantaneous Decoder Refresh chunk aligned with a third Instantaneous Decoder Refresh frame in the video stream.
Walker et al. (US 20130091251), Lee et al. (US 20160277475), and Brown (US 20090290848) are the closest prior art relating to the applicant’s claimed invention.

Walker teaches a request processing unit configured to receive network requests from client devices, segments comprising an instantaneous decoder refresh (IDR) picture, and inserting an unforced IDR picture into the segments at certain times.  However, Walker does not explicitly teach determining whether the request was received during a first interval or a second interval of an intra period between creation of the first IDR chunk and creation of the second IDR chunk, the first interval prior to the second interval in the intra period, wherein the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks between the first and second IDR chunks in the series of chunks that have been created at the time of receipt of the request, outputting the first IDR chunk in response to determining that the request was received during the first interval and outputting the second IDR chunk in response to determining that the request was received during the second interval.

Lee teaches requesting a new chunk every 4 seconds wherein the data quality upgrading unit may transmit a message for requesting to upgrade the quality of a chunk stored in the receiving buffer during a period between the time at which the new chunks are requested, wherein the request in a period except a period in which a new chunk is requested, and outputting the chunks stored in the receiving buffer, wherein the upgraded chunks were the ones determined to be requested in a different period than the new chunk. However, Lee does not explicitly teach an intra period between creation of the first IDR chunk and creation of the second IDR chunk, wherein the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks between the first and second IDR chunks in the series of chunks that have been created at the time of receipt of the request.

Brown teaches a selected sequence of the video segments may be assembled into the resulting video at a different time scale than the video feed from said at least one camera by varying the interval of time occupied by video segment in the resulting video as compared to the interval of time between generation of video segments. However, Brown does not explicitly teach wherein the request was received during the first interval or the second interval of the intra period is determined based on a number of chunks between the first and second IDR chunks in the series of chunks that have been created at the time of receipt of the request.

Claim 2 is allowable as being dependent from the allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426      




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426